3. Nigeria
The next item is the debate on five motions for resolutions on Nigeria.
author. - (DE) Mr President, quite honestly I think a debate about the developing situation in Zimbabwe would be more urgent than all three topics we are debating this week. The detailed reports I am receiving are deeply distressing. That is not possible today, however, because we have limited ourselves to three topics in the urgent debate. I hope that we in the Working Group on Parliamentary Reform will abolish this self-imposed restriction for the urgent debate.
So far as the situation in Nigeria is concerned, we believe it is reasonable to look at the human rights deficits as a whole, especially in the light of the forthcoming elections, and not to confine ourselves to one topic. We also believe, and have said as much, that the present Bill in Nigeria contains violations of fundamental human rights. We are against any form of discrimination on grounds of sexual orientation, and we also believe that a person's private life is an exclusively private matter, which must not be criminalised by the state.
We consider it a violation of the freedom of opinion if a person is sent to prison for advocating more liberal legislation. We believe, however, that a resolution on Nigeria must also take a stance on the other problems affecting people there as a whole, namely the widespread violence, the corruption, the immunity of those who violate human rights, the political intimidation in the run-up to the elections, possibly involving the security forces, the threat to the independence of the national electoral commission, the fact that the death penalty is still in force there, that there are still - especially in the parts of the country where sharia is practised - degrading physical punishments, and also that the problem of child labour is very much alive. Because we want to consider these points as a whole, we prefer to vote for our own resolution and not for the joint text.
author. - (NL) Mr President, Nigeria is a land of diversity, peopled by many peoples with different languages and cultures. Only colonisation by the British brought them all under one national roof. Separatist movements, such as that in Biafra, were quashed with enormously superior military strength a long time ago, and that has contributed to the country's militarisation.
A current development is that the Christian south, where European standards have managed to take hold, and which has enjoyed a relatively high degree of individual freedoms, is being subjected to the strict life rules from the traditionally isolated orthodox Islamic north. To an even greater extent than in the United States, where President Bush made unsuccessful attempts to introduce a ban in the Constitution on marriage relations between people of the same sex, attempts are being made in Nigeria to discourage homosexuality. The word 'discourage' is, in fact, too weak to describe what is in fact an attempt at the extermination of homosexuals.
As a consequence, not only marriages, or legal positions that are more or less equivalent, between same-sex partners are banned, but all people involved in organised pressure groups of homosexual men and lesbian women are liable to be punished for it. Rights that seem rather self-evident are at risk of being abolished in new legislation. Homosexuality will not be driven away by banning and persecution that will lead only to the justification of violence and oppression against any given section of the population.
This violence is consistent with previous attempts to sentence to death raped women who gave birth to children while unmarried. Injustice in legal form is on the march, and it must be fought against. We must make it clear to those forces in Nigeria who insist on such rules that these lead to unacceptable situations and in this case also to the further spread of venereal diseases, including AIDS. Europe should not brush this under the carpet, not even if we are keen to import Nigerian oil.
author. - (NL) Mr President, I share Mr Gahler's view that there are far more problems in Nigeria and also in other countries, but that problems are sometimes so emotive and so complex that we really need to turn the spotlight on them and that we need to make a special effort to resolve them once and for all.
The situation of homosexuals is problematic all over the world. In Nigeria, since fundamental human rights are being violated, it is really important for the European Parliament and the European Union to take the lead in the fight against the criminalisation of homosexuality. This is why I am delighted that this resolution is before us, and I hope we will draw the necessary consequences, that is to say, if Nigeria does not respond to the call of this House, we really will review our relations with it, for it is unacceptable that we should keep promoting human rights and then turn a blind eye our partners' failure to observe them. We must be really consistent about this.
I should like to finish off by addressing a few words directly to President Obasanjo, who once received the Liberals' Freedom Prize for his work in aid of democracy in his country, and to urge him once again to make an effort on behalf of all Nigerians, including those who are homosexual.
author. - (PL) Mr President, there is no doubt that today we should refer also to the situation in Zimbabwe, and to recent acts of repression against the political opposition in that country.
My political group is putting forward a resolution on Nigeria. The situation in Nigeria is currently being carefully monitored by us because of the so-called 'same sex marriage prohibition act', which has been approved by its parliament at first and second reading. Nigeria enjoys enormous prestige and importance in Africa itself, and in the context of the contemporary global order. At the same time we are still aware that violence, infringements of civil rights, or even such violations of human rights as forced child labour and trafficking in children are commonplace in Nigeria.
The law I refer to now is causing particular concern. I would like to point out that the law does not only prohibit same sex marriages. It will also mean that even talking about the rights of different sexual minorities, and organising into clubs, societies, and cultural organisations will be punishable by detention and imprisonment.
There is no doubt that if the Nigerian Parliament passes this bill, very serious violations of human rights and civil rights in Nigeria are likely to ensue. It should be noted that in its statement of 28 January Human Rights Watch stated that this bill was an expression of homophobia.
The European Parliament must ensure that human rights, civil rights, and contemporary culture are to be respected in all countries, especially in countries that enjoy such prestige and respect as Nigeria, and which we deem to be an important point of reference in establishing the international political order.
author. - (SV) Mr President, in spite of many problems, the situation has improved since the fall of the military dictatorship in 1999. It is odd, therefore, that a law impairing human rights is now suddenly being devised. Homosexuality is already banned and can be punished by means of everything from fines to 14-year prison sentences. We also know that, at the level of the constituent states, there is sharia law that condemns unmarried people convicted of homosexuality to 100 lashes and even imposes the death penalty on married people so convicted. Now, there is a desire to introduce a ban not only on homosexual marriages but even on being a witness to, or helping plan, such a marriage, with up to five years' imprisonment for those convicted.
Can anyone in this House explain to me how it might fatally undermine society to witness a declaration of love between two people? I cannot understand how it could be a punishable offence. Because it is also illegal in any way to help homosexuals organise themselves, lawyers and human rights activists are also in danger of being affected, a state of affairs that makes a debate on homosexual rights impossible.
One thing that does in actual fact exist at present is sufficient tolerance of homosexuality for the largest daily newspaper, This Day, to carry contact ads for lesbians. The law banning homosexuality has nothing to do with combating the spread of AIDS, as some people maintain - the large majority of those infected are heterosexual - and even if there were in fact such a reason for this law, it would be a stupid one because settled relationships reduce the spread of infection. Given the situation, marriages between homosexuals should be encouraged and facilitated. Nigeria needs more love and kinship, and to approve laws of this type would be to begin a retreat to dictatorship and oppression. I would call on the President to abolish the law concerned.
of behalf of the PSE Group. - (PL) Mr President, I would like to draw the Commission's attention to the bill on which we are focusing here today, and which is expected to be approved at the third and final reading before the end of the current legislature in Nigeria. The bill obviously infringes fundamental civil rights and freedoms, and it clearly discriminates against a section of the population. It may also result in increased homophobia amongst the general public.
The ban on registration of any association or group bringing together persons of a different sexual orientation, is accompanied by prison sentences for any attempt at public or even private presentation of similar content. Moreover, there is a risk that such policy will result in limiting access by LGTB individuals to medical care, and impact negatively on the effectiveness of measures against AIDS already being implemented.
In view of all this, the Member States and the Commission should take strong measures to prevent the bill in its current form from being passed by the Nigerian authorities. The European Union must also draw conclusions for the future, and place greater emphasis on the importance of the provisions prohibiting any form of discrimination in agreements signed with ACP and third countries.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I think that we should answer the question from Mr Gahler, who wonders and asks us if there are more serious and more important issues outside and inside Nigeria.
I believe that there are, and in this I share the opinion of my fellow Member Mrs in 't Veld, but I also believe that this resolution should be backed for two important reasons: the first is that we have the opportunity to act before something serious happens. Instead of having to chase after events for the next 15 or 20 years and lament the penalties to which this law would give rise if it were applied to thousands of individuals - as has occurred on numerous occasions in Nigeria itself, for example with death penalties - we have the opportunity, as the European Parliament, to take action in advance. I believe that this is a golden opportunity.
The same might be true of the signs that President Obasanjo is yielding to radical Islamic fundamentalist pressure in the northern states. Our friendly relations, as well as harsh criticism, where necessary, could help the president to withstand a catastrophic victory by extremist fundamentalism, which in Nigeria, too, is showing signs of taking root.
on behalf of the UEN Group. - (PL) Mr President, I have come across many pieces of legislation I did not approve of in this House. This is normal in political life. However, this is probably the time I have disapproved of one so very strongly. My deep disapproval is due to the incredible insincerity of the document concerned. My judgment is based upon five facts. Firstly, the European Parliament intends to interfere in the affairs of others. It actually intends to interfere in affairs that are not crime-related and not criminal, but simply legislation a sovereign state intends to adopt in order to regulate internal social matters.
Secondly, the joint resolution tabled confuses criticism of the proposed legislation with hypothetical offences that might ensue from such legislation. Thirdly, Nigeria has been conducting a dramatic struggle against AIDS. Its intention is both to limit the ways in which AIDS has been commonly spread, and sexual tourism, European sexual tourism. We want to prevent Nigeria from adopting this law on the pretext of protection against AIDS.
Fourthly, an outrageous proposal is being made. The fourth point refers to sanctions. Sanctions have not been imposed against crimes of genocide in China, Tibet, Sri Lanka and Sudan, yet we seem to be treating Nigeria as we should have treated the states that perpetrated the most serious crimes, though we failed to do so.
Fifthly, I believe it is extremely inappropriate for this matter to have been included under the item on human rights. Sixthly, I am against this joint resolution. I am going to vote in favour of the resolution tabled by the Group of the European People's Party (Christian Democrats) and European Democrats. I disagree with it, but I believe that doing so will increase the chances of the original resolution, which is an affront to common sense, being rejected.
on behalf of the Verts/ALE Group. - (ES) I disagree, Mr Libicki. This is a fundamental issue of human and fundamental rights. While in several countries of the world common sense and rationale are prevailing and laws are being adopted not just to eliminate discrimination but also to make it punishable when it is directed towards lesbians, gays, bisexuals and transsexuals, in other countries, such as Nigeria, and the United States, and even within the European Union, legislative initiatives are being promoted that represent a creep backwards. We therefore had to act.
In a country in which Chapter 42, section 214 of the Criminal Code stipulates that mere sexual relations between persons, adults, of the same sex are punishable by 14 years in prison, the Nigerian Justice Ministry now intends to go somewhat further and make same-sex marriages, and the performing of such marriages, punishable by 5 years in prison.
It would appear that the United Nations' Human Rights Commission's repeated calls for States to eliminate any law that discriminates against lesbians, gays, bisexuals and transsexuals, nor the fact that these people are entitled to exactly the same rights as heterosexual people, are not sufficient. I therefore believe that this Parliament needed to respond to this outrageous situation. It has done so, and we are pleased about that.
Mr President, Nigeria is a huge African country which, since the end of military dictatorship in 1999, has been struggling to accomplish modern-day democratic reforms. The forthcoming elections have once again brought issues relating to respect for human rights to the forefront of political debate. In this respect, the Africa Director of Human Rights Watch has very pertinently commented: 'Nigeria needs leaders who will tackle the country's appalling human rights problems.' The issue of freedom of sexual orientation and the decriminalisation of homosexuality, albeit a sensitive one, is regarded by the developed world as important in relation to an individual's freedom, as long as it does not infringe on other people's freedoms.
We call upon the Nigerian authorities, and in particular the Nigerian parliamentarians and senators, to bear this in mind when considering a relevant bill presently before them. This motion for a resolution should in no way be taken to mean that the homosexuality issue is regarded by the European Parliament as taking precedence over other areas of concern, such as Nigeria's corruption epidemic or the abominable state of affairs with respect to the abusive behaviour by government security forces. Nigeria needs to remedy these areas quickly too.
Member of the Commission. Mr President, the European Commission has been following the evolution of the Same-Sex Marriage (Prohibition) Act submitted early last year to the Nigerian Federal Executive Council. The Commission shares the deep concern already expressed by international organisations, including the UN, through the Secretary-General's special representative on human rights defenders, concerning the heightened level of discrimination, violation of individual rights and restriction of the right of free association that this bill would introduce, if approved.
The Commission equally shares the analysis by Nigerian and international human rights associations concerning the potential repercussions on persons engaging, or being suspected of engaging, in same-sex relationships. The same is true for human rights defenders advocating against the negative human rights implications of this homophobic bill. The bill would put them at greater risk of arbitrary arrest, detention, torture and ill-treatment. It would also restrict and silence the action of local human rights organisations. The bill reinforces the excessively severe provisions already in place. Nigeria's criminal code punishes consensual homosexual conduct with up to 14 years' imprisonment, while the shariah penal code adopted in 11 states in northern Nigeria lays down the death penalty for livat ['sodomy'].
The bill would also infringe a number of international human rights laws and treaties that Nigeria ceded to and ratified, possibly its own Constitution and key articles of the Cotonou Agreement. In view of the above and of the conclusions on EU relations with Nigeria adopted by the General Affairs and External Relations Council in 2003, the Commission would like to confirm its readiness to contribute to the implementation of the resolution this House is about to adopt. The Commission is prepared to actively participate, along with the Member States, in the political dialogue foreseen under Article 8 of the Cotonou Agreement. This political dialogue will fully address the specific issue concerning the Same-Sex Marriage Bill as well as the essential elements regarding human rights, democratic principles, the rule of law and good governance listed in Article 9 of the Cotonou Agreement.
Finally, the Commission encourages the European Parliament to follow up last year's visit by its former President, Mr Josep Borrell Fontelles, to the Nigerian Parliament, with a view to establishing a regular dialogue between the two parliaments.
The debate is closed.
The vote will take place at the end of the debates, that is, in a moment.